Citation Nr: 1514189	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for memory loss, to include as a manifestation of an undiagnosed illness as due to service in Southwest Asia.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for joint aches, to include as a manifestation of an undiagnosed illness as due to service in Southwest Asia.    

3.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides in the Republic of Vietnam.  

4.  Entitlement to an initial compensable disability evaluation for erectile dysfunction (ED).  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for hypertension.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1968 to July 1971, and from September 1990 to August 1991.  He had additional periods of inactive service in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran appeared at a Travel Board hearing in November 2014.  A transcript is of record.  

The issue of entitlement to a higher initial rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his November 2014 Travel Board hearing, the Veteran indicated that he wished to withdraw petitions to reopen claims for entitlement to service connection for disabilities manifested by memory loss and joint aches, and also a claim for a higher rating for erectile dysfunction; also, in subsequent correspondence dated in January 2015, the Veteran indicated his desire to withdraw the claim for a higher initial rating for hypertension.  

2.  The Veteran has a current diagnosis of Type II diabetes mellitus; the evidence indicates that he had service in the Republic of Vietnam for approximately 45 minutes to an hour in November 1969.  


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disability manifested by memory loss, to include as a manifestation of an undiagnosed illness as a result of Southwest Asia service, is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disability manifested by joint aches, to include as a manifestation of an undiagnosed illness as a result of Southwest Asia service, is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The issue of entitlement to a higher initial rating for erectile dysfunction is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The issue of entitlement to a higher initial rating for hypertension is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  Entitlement to service connection for diabetes mellitus is granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a Veteran served in the Republic of Vietnam during the Vietnam era, he or she shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's Travel Board hearing in November 2014, he stated that he was withdrawing claims for a higher rating for erectile dysfunction and petitions to reopen claims for entitlement to service connection for disabilities manifested by memory loss and aching joints.  In subsequent letter of January 2015, the Veteran noted his desire to withdraw the claim for entitlement to a higher evaluation for hypertension.  These withdrawals have been reduced to writing, and they are properly part of the record.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


Analysis-Service Connection/Diabetes

The Veteran served in Thailand during the Vietnam War, and he contends that he spent 45 minutes to an hour in November 1969 in the Republic of Vietnam.  He has a current diagnosis of Type II diabetes mellitus, which has been reported as being poorly controlled in 2013, and he is in continual treatment for the disease.  Essentially, as diabetes is a disease subject to presumptive service connection based on service in Vietnam, he claims entitlement to service connection based on his alleged very brief period of stopover en route to his duty station in Thailand.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service personnel records include documentation of service in Thailand between 1969 and 1970.  He was awarded the Vietnam Service Medal (VSM) and Vietnam Cross of Gallantry for his service in the Army Signal Corps in support of operations in Southeast Asia.  Jurisprudential precedent has noted that the award of the VSM, in itself, is not sufficient to concede "boots on the ground" service in the Republic of Vietnam for the purposes of establishing entitlement to service connection as due to presumptive exposure to herbicides in that nation.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  The Veteran does not allege that he spent any great deal of time in Vietnam, and fully concedes that his main duty station during his Vietnam Era service was in Thailand.  

The Veteran has stated that while he was en route to his duty station in Thailand (i.e. on a permanent change of station (PCS) set of orders), he departed from Hawaii in November 1969.  He stated that in the aircraft were 30 soldiers who were being assigned to duties in the Republic of Vietnam, and that his aircraft (which he has noted as being contracted by the U.S. Air Force's Military Airlift Command), landed at Tan Son Nhut Air Base in Saigon (i.e. Vietnam) so that these troops could move on to their duty station.  The Veteran stated that all passengers were required to deplane the aircraft at Tan Son Nhut, and that he spent approximately 45 minutes to one hour on the ground in Vietnam before re-boarding the aircraft and continuing to Bangkok, Thailand, which was his final destination.  The service department was able to verify that the Veteran's unit was assigned to Thailand at the time he has alleged.  

To the Veteran's credit, he has contacted the service department personally in an attempt to find verification of his flight through Vietnam.  The Army did not respond with any records of the single flight.  Moreover, while the service department did report that they could confirm the Veteran's unit had assignment to Thailand in the location the Veteran has stated, it also reported that it could not make any confirmation as to a transit through Vietnam (as those are not the type of records maintained by the command historian).  

Indeed, the Board acknowledges that the record of a single flight, occurring over 40 years ago, would be near impossible to obtain.  In support of his claim, however, the Veteran has provided the statement of a fellow Veteran.  This letter, dated in August 2010, includes a written attestation to the fact that the Veteran would often discuss the details of his stopover in Vietnam en route to his duty station in Thailand.  

Given that the Veteran did serve in Southeast Asia, that he has made specific attempts to verify his stop in Vietnam with the Army, and that his friend has supplied a statement attesting to the Veteran often discussing his stopping in Vietnam, the Board can consider the Veteran's description of his small amount of time in Vietnam as credible.  Indeed, it is certainly plausible that forces en route to duty in many parts of Southeast Asia would travel through Tan Son Nhut (a very large base of operations for the Armed Forces between 1955 and 1975).  Based on this, the Veteran's assertions of spending a small amount of time on the ground in Vietnam are credible and consistent with the type of service rendered in the Armed Forces.  

Thus, as the Veteran has Type II diabetes mellitus, and as he has some, albeit minimal, service in Vietnam as part and parcel of his assignment to Thailand, the requirements for service connection have been met.  Accordingly, the claim is granted.  



ORDER

The claim to reopen a claim for entitlement to service connection for a disability manifested by memory loss, to include as manifesting as an undiagnosed illness resultant from Southwest Asia service, is dismissed.  

The claim to reopen a claim for entitlement to service connection for a disability manifested by joint aches, to include as manifesting as an undiagnosed illness resultant from Southwest Asia service, is dismissed.  

The claim for entitlement to an initial compensable disability evaluation for erectile dysfunction is dismissed.  

The claim for entitlement to an initial disability evaluation in excess of 10 percent for hypertension is dismissed.  

Entitlement to service connection for diabetes mellitus is granted.  


REMAND

The Veteran has alleged that his CAD is more severe than what is contemplated by the assignment of the current 10 percent rating.  

The Veteran was last examined in June 2012, and he has essentially alleged that his condition is more severe than what was shown then and that the condition has grown in severity since that time.  Specifically, he has submitted a private cardiology report, dated in March 2012, which shows "pseudonormal left ventricular filling patter with concomitant abnormal relaxation and increased filling pressure."  This is described as "grade 2 diastolic dysfunction."  These findings indicate a greater severity than what was documented in clinical records of 2009, where no heart abnormality was shown associated with CAD.  Also, in comparison to the June 2012 VA examination findings, which did not attest to left ventricular disablement, there is an indication of abnormal findings.  

The June 2012 VA examination report indicated that the Veteran's cardiac testing was done by interview, and that copies of treatment were reviewed.  The private report of March 2012 was not, however, part of the record at this time.  Indeed, while this record was dated prior to the examination, it was not submitted until 2015.   

The Veteran has withdrawn his claim for service connection for hypertension; however, in his oral testimony before the undersigned, he testified that he has recurrent treatment at Augusta VA Medical Center (VAMC) for his heart, and he also stated that his cardiovascular medicine regimen had been increased recently.  Thus, it is clear that the Veteran, in submitting the outstanding private treatment report and in making allegations of changes in medical treatment for his overall cardiovascular health, has alleged that his condition continues to grow in severity.  As the 2012 VA examination is somewhat dated (and, apparently, was conducted without actual cardiac stress testing), and as the evidence of record suggests that it is also, potentially, not an accurate assessment of the disability picture (along with the Veteran asserting a continual increase in severity), the claim will be remanded so that a new, comprehensive VA cardiology examination can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In addition, as alluded to above, the Veteran has indicated that he had ongoing treatment at the VA Medical Center in Augusta following his hearing in November 2014.  He has also stated that in January 2015, he was scheduled for treatment with a private physician, Dr. B.  The Veteran stated that he was attempting to gain records from this physician; however, he did not produce any records dated in 2015 prior to the claim being certified to the Board.  It is asked that the RO attempt to contact Dr. B. on the Veteran's behalf and secure those records.  To that extent, the Veteran is asked to provide the date of treatment and the address of the practitioner to VA.  Following the obtaining of the required waiver, all efforts should be made to secure those records.  In addition, with respect to VA treatment, the electronic file contains VA records from approximately 2013 and earlier.  As all federal records are deemed constructively part of the record, efforts must be made to secure outstanding treatment from 2013 to the present at all VA healthcare facilities (in particular, the VA Medical Center in Augusta, Georgia).  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for the address and dates of treatment from Dr. B (alleged to have occurred in January 2015).  Following the receipt of the appropriate waivers, secure records of this treatment.  If the Veteran doesn't respond, or, alternatively, if no records exist, so annotate the claims file.  Additionally, secure all outstanding VA treatment records from 2013 to the present, to include all treatment occurring at the VA Medical Center in Augusta, Georgia.  Should no additional records be found, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA cardiology examination for the purposes of determining the severity of current CAD.  In this regard, cardiac stress testing should be accomplished, in addition to any other necessary tests, and the level of severity of the service-connected heart disease should be described.  The examiner should note the Veteran's reports of worsening and increase in cardiovascular medications, and any conclusions contained in the examination report should be supported by detailed rationales.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


